DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 11-12 and 19 objected to because of the following informalities:  
In claim 6, line 4, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
In claim 11, line 2, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
In claim 12, line 4, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
In claim 19, line 7, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (US 2020/0312658).
Regarding claim 1, Miura discloses, in at least figure 13J and related text, a semiconductor structure, comprising: 
a first stack of semiconductor layers (702/703, [104]) disposed over a semiconductor substrate (701, [104]) wherein the first stack of semiconductor layers (702/703, [104]) includes a first silicon germanium (SiGe) layer (702, [105]) and a plurality of silicon (Si) layers (703, [105]) disposed over the first SiGe layer (702, [105]), and wherein the Si layers (703, [105]) are substantially free of Ge; 
a second stack of semiconductor layers (702/704, [104]) disposed adjacent to the first stack of semiconductor layers (702/703, [104]), wherein the second stack of semiconductor layers (702/704, [104]) includes the first SiGe layer (702, [105]) and a plurality of second SiGe layers (704, [105]) disposed over the first SiGe layer (702, [105]), and wherein the first SiGe layer (702, [105]) and the second SiGe layers (704, [105]) have different compositions ([105]); 
a first metal gate stack (717/719, [117]) interleaved with the first stack of semiconductor layers (702/703, [104]) to form a first device ([117]); and 
a second metal gate stack (718/719, [117]) interleaved with the second stack of semiconductor layers (702/704, [104]) to form a second device ([117]), wherein the first device ([117]) and the second device ([117]) have different conductivity types ([117]).
Regarding claim 2, Miura discloses the semiconductor structure of claim 1 as described above.
Miura further discloses, in at least figure 13J and related text, the first stack of semiconductor layers (702/703, [104]) includes a first number of the Si layers (703, [104]) and the second stack of semiconductor layers (702/704, [104]) includes a second number of the second SiGe layers (703, [104]), and wherein the first number (number of 703, figure) is greater than the second number (number of 704, figure).
Regarding claim 3, Miura discloses the semiconductor structure of claim 2 as described above.
Miura further discloses, in at least figure 13J and related text, the first number (number of 703, figure) is greater than the second number (number of 704, figure) by one (figure).
Regarding claim 7, Miura discloses the semiconductor structure of claim 1 as described above.
Miura further discloses, in at least figure 13J and related text, the first metal gate stack (717/719, [117]) includes a first top portion (top portion of 717, figure) disposed over the first stack of semiconductor layers (702/703, [104]), wherein the second metal gate stack (718/719, [117]) includes a second top portion (top portion of 718, figure) disposed over the second stack of semiconductor layers (702/704, [104]), and wherein the second top portion (top portion of 718, figure) extends to below a bottom surface of the first top portion (top portion of 717, figure).
Regarding claim 8, Miura discloses, in at least figure 13J and related text, a semiconductor structure, comprising: 
a first semiconductor fin (702/703, [104]) protruding from a substrate (701, [104]), wherein a channel region of the first semiconductor fin (702/703, [104]) includes a stack of silicon (Si) layers (703, [105]) disposed over a first silicon germanium (SiGe) layer (702, [105]); 
a second semiconductor fin (702/704, [104]) protruding from the substrate (701, [104]), wherein a channel region of the second semiconductor fin (702/704, [104]) includes a stack of second SiGe layers (704, [105]) disposed over the first SiGe layer (702, [105]), wherein an amount of Ge in the second SiGe layers (704, [105]) is greater than an amount of Ge in the first SiGe layer (702, [105]), and wherein a number of the second SiGe layers (704, [105]) in the second semiconductor fin (702/704, [104]) is one more less than a number of the Si layers (703, [105]) in the first semiconductor fin (702/703, [104]); 
a first metal gate stack (717/719, [117]) engaging with the channel region (703, [105]) of the first semiconductor fin (702/703, [104]); and 
a second metal gate stack (718/719, [117]) engaging with the channel region (704, [105]) of the second semiconductor fin (702/704, [104]).
Regarding claim 9, Miura discloses the semiconductor structure of claim 8 as described above.
Miura further discloses, in at least figure 13J and related text, the stack of Si layers (703, [105]) has a first height and the stack of second SiGe layers (704, [105]) has a second height, and wherein the first height (height of 703, figure) is greater than the second height (height of 704, figure) (figure).
Regarding claim 10, Miura discloses the semiconductor structure of claim 9 as described above.
Miura further discloses, in at least figure 13J and related text, a difference between the first height (height of 703, figure) and the second height (height of 704, figure) is about 5 nm to about 15 nm ([106]).
Regarding claim 14, Miura discloses, in at least figures 13A-17 and related text, a method, comprising: 
forming a first silicon germanium-based (SiGe-based) layer (702, [104]) over a substrate (701, [104]); 
forming a multi-layer stack (ML) (703/704, [104]) of alternating silicon-based (Si-based) layers (703, [105]) and second SiGe-based layers (704, [105]) over the first SiGe-based layer (702, [105]), wherein the first SiGe-based layer (702, [105]) and the second SiGe-based layers (704, [105]) have different compositions ([105]), and wherein the ML (703/704, [104]) includes one more less second SiGe-based layers (704, [105]) than Si-based layers (703, [105]); 
forming a first fin (fins in nMOS region, figures) and a second fin (fins in pMOS region, figures) adjacent to the first fin (fins in nMOS region, figures) in the ML (703/704, [104]); 
forming a dummy gate stack (707, [109]) over a channel region (703, [105]) of the first fin (fins in nMOS region, figures) and a channel region (704, [105]) of the second fin (fins in pMOS region, figures); 
forming n-type source/drain (S/D) features (713, [107]) in the first fin (fins in nMOS region, figures); 
forming p-type S/D features (710, [107]) in the second fin (fins in nMOS region, figures); 
removing the dummy gate stack (707, [109]) between the n-type S/D features (713, [107]) and between the p-type S/D features (710, [107]) to form a first gate trench ([109], figure 15B) and a second gate trench ([112], figure 16B), respectively; 
removing the second SiGe-based layers (704, [105]) in the first fin (fins in nMOS region, figures) to form first openings between the Si- based layers (703, [105]) ([110], figure 15C); 
removing the Si-based layers (703, [105]) in the second fin (fins in pMOS region, figures) to form second openings between the second SiGe-based layers (704, [105]) and between the second SiGe-based layer (704, [105]) and the first SiGe-based layer (702, [105]) ([113], figure 16C); and 
forming a metal gate stacks stack (717/718/719, [117]) in the first gate trench, the second gate trench, the first openings, and the second openings (figures).
Regarding claim 15, Miura discloses the method of claim 14 as described above.
Miura further discloses, in at least figures 13A-17 and related text, the first SiGe-based layer (702, [105]) includes a first amount of Ge and each second SiGe-based layer (704, [105]) includes a second amount of Ge, and wherein the second amount is greater than the first amount ([105]).
Regarding claim 16, Miura discloses the method of claim 15 as described above.
Miura further discloses, in at least figures 13A-17 and related text, selectively etching the second SiGe-based layers (704, [105]) with respect to the first SiGe- based layer (702, [105]) and the Si-based layers (703, [105]) ([110]).
Regarding claim 17, Miura discloses the method of claim 15 as described above.
Miura further discloses, in at least figures 13A-17 and related text, selectively etching the Si-based layers (703, [105]) with respect to the first SiGe-based layer (702, [105]) and the second SiGe- based layers (704, [105]) ([113]).
Regarding claim 18, Miura discloses the method of claim 15 as described above.
Miura further discloses, in at least figures 13A-17 and related text, forming the metal gate stack (717/718/719, [117]) results in a portion (top portion of 718, figures) of the metal gate stack (717/718/719, [117]) formed in the second gate trench to extend below a portion (top portion of 717, figures) of the metal gate stack (717/718/719, [117]) formed in the first gate trench (figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2020/0312658).
Regarding claim 4, Miura discloses the semiconductor structure of claim 1 as described above.
Miura does not explicitly disclose a composition of Ge in the first SiGe layer is less than about 20%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Ge in the first SiGe layer as claimed in claim 4 in order to optimize the performance of the device in ….. It is noted that the selection of the composition of Ge in the first SiGe layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a composition of Ge in the first SiGe layer is less than about 20%) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 5, Miura discloses the semiconductor structure of claim 4 as described above.
Miura does not explicitly disclose a composition of Ge in each second SiGe layer is at least about 20%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Ge in each second SiGe layer as claimed in claim 5 in order to optimize the performance of the device in ….. It is noted that the selection of the composition of Ge in each second SiGe layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a composition of Ge in each second SiGe layer is at least about 20%) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 13, Miura discloses the semiconductor structure of claim 8 as described above.
Miura does not explicitly disclose the first SiGe layer includes at least about 10% but less than about 20% of Ge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Ge in the first SiGe layer as claimed in claim 13 in order to optimize the performance of the device in ….. It is noted that the selection of the composition of Ge in the first SiGe layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the first SiGe layer includes at least about 10% but less than about 20% of Ge) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claim(s) 6, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2020/0312658) in view of Suk (US 2017/0018462).
Regarding claim 6, Miura discloses the semiconductor structure of claim 1 as described above.
Miura further discloses, in at least figure 13J and related text, the first metal gate stack (717/719, [117]) includes a first work function metal (WFM) layer (717, [117]), wherein the second metal gate stack (718/719, [117]) includes a second WFM layer (718, [117]).
	Miura does not explicitly disclose the compositions of the first WFM layer and the second WFM layer are the same.
Suk teaches, in at least figure 8 and related text, the device comprising the compositions of the first WFM layer (220, [48], [49]) and the second WFM layer (120, [48], [49]) are the same, for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5]).
Miura and Suk are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miura with the specified features of Suk because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Miura to have the compositions of the first WFM layer and the second WFM layer being the same, as taught by Suk, for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5], Suk).
Regarding claim 11, Miura discloses the semiconductor structure of claim 8 as described above.
	Miura does not explicitly disclose work function of the first metal gate stack is substantially the same as work function of the second metal gate stack.
Suk teaches, in at least figure 8 and related text, the device comprising work function of the first metal gate stack (220, [48], [49]) is substantially the same as work function of the second metal gate stack (120, [48], [49]), for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5]).
Miura and Suk are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miura with the specified features of Suk because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Miura to have the work function of the first metal gate stack being substantially the same as work function of the second metal gate stack, as taught by Suk, for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5], Suk).
Regarding claim 12, Miura in view of Suk discloses the semiconductor structure of claim 11 as described above.
Suk further teaches, in at least figure 8 and related text, the first metal gate stack (220, [48], [49]) includes a first work function metal (WFM) layer ([48]), wherein the second metal gate stack (120, [48], [49]) includes a second WFM layer ([48]), and wherein the first WFM layer (220, [48], [49]) and the second WFM layer (120, [48], [49]) have substantially the same composition ([48], [49]), for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5]).
Regarding claim 19, Miura discloses the method of claim 14 as described above.
Miura further discloses, in at least figures 13A-17 and related text, forming a gate dielectric layer (716, [117]) in the first gate trench, the second gate trench, the first openings, and the second openings (figures); 
forming a work function metal (WFM) layer (717/718, [117]) over the gate dielectric layer (716, [117]), wherein a first portion (717, [117]) of the WFM layer (717/718, [117]) is formed in the first gate trench and the first openings (figures), wherein a second portion (718, [117]) of the WFM layer (717/718, [117]) is formed in the second gate trench and the second openings (figures); and 
forming a bulk conductive layer (719, [117]) over the WFM layer (717/718, [117]).
	Miura does not explicitly disclose the first portion and the second portion have the same composition.
Suk teaches, in at least figure 8 and related text, the method comprising the first portion (220, [48], [49]) and the second portion (120, [48], [49]) have the same composition, for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5]).
Miura and Suk are analogous art because they both are directed to method for forming a semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miura with the specified features of Suk because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Miura to have the first portion and the second portion having the same composition, as taught by Suk, for the purpose of providing gate-all-around nanowire transistors having three-dimensional channel to increase current-driving capability and increase density of integration ([2]-[5], Suk).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2020/0312658) in view of Jhan (US 2021/0257480).
Regarding claim 20, Miura discloses the method of claim 14 as described above.
Miura further discloses, in at least figures 13A-17 and related text, before forming the dummy gate stack (707, [109]): 
forming isolation structures (705, [104]) over the substrate (701, [104]) to separate the first fin (fin in nMOS region, figures) from the second fin (fin in pMOS region, figures).	
Miura does not explicitly disclose forming a dielectric fin over the isolation structures and between the first fin and the second fin.
Jhan teaches, in at least figure 8 and related text, the method comprising forming a dielectric fin (228, [32]) over the isolation structures (220, [31]) and between the first fin (left 210, [32], figure) and the second fin (left 210, [32], figure), for the purpose of providing dielectric fins to improve the uniformity of fins (including semiconductor fins and dielectric fins) and define space for source/drain (S/D) features ([3]).
Miura and Jhan are analogous art because they both are directed to method for forming a semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miura with the specified features of Jhan because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Miura to have the forming a dielectric fin over the isolation structures and between the first fin and the second fin, as taught by Jhan, for the purpose of providing dielectric fins to improve the uniformity of fins (including semiconductor fins and dielectric fins) and define space for source/drain (S/D) features ([3], Jhan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811